Citation Nr: 1503028	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left ankle disability.

2.  Entitlement to an increased initial rating for hemorrhoids, evaluated as noncompensably disabling prior to May 28, 2013, and 10 percent disabling thereafter.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle disability.

5.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a gastrointestinal disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

As service connection was granted for a genitourinary disorder, diagnosed as epididymitis, by an August 2014 rating decision issued during the pendency of this appeal, the Veteran's appeal of this issue has been extinguished.

As requested, the Veteran was scheduled to participate in an RO formal hearing and Board hearing, to be held in September 2011 and December 2014, respectively.  However, the Veteran withdrew both hearing requests, indicating that he no longer wished to participate in his requested hearings.  

The issues of entitlement to service connection for a lower back disability, bilateral knee disabilities, and a gastrointestinal disorder, as well as the issue of entitlement to an initial increased rating for hemorrhoids, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record fails to reflect that the Veteran demonstrated marked ankle limitation of motion; any ankylosis of the right subastragalar or tarsal joint or of the entire ankle; malunion of the os calcis or astragalus; or evidence of an astragalectomy.

2.  The Veteran's current bilateral shoulder disabilities are unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2014).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).

3.   The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

With regard to the Veteran's claim seeking an initial increased rating for his left ankle disability, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

With regard to the Veteran's service connection claims pertaining to the shoulders, a standard November 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and post-service VA treatment records have been obtained.  There is no indication that there are any outstanding, available, relevant treatment records pertaining to the shoulder claims that have not been obtained.

The Veteran was provided with various VA medical examinations addressing his claimed disabilities in 2009, 2010, and 2013.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Moreover, the Veteran has not asserted, and the record does not suggest, that his left ankle disability has increased in severity since the disability was last assessed during his 2013 VA examination.

Although a VA medical opinion was not provided in connection with the Veteran's service connection claims for bilateral shoulder disabilities, the Board finds that an opinion is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not indicate that the Veteran's bilateral shoulder disabilities may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the above, the Board concludes that VA's duty to assist has been met.

Increased Rating Claim

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's left ankle disability, which has been diagnosed as a chronic left ankle sprain, has been assigned a 10 percent rating, pursuant to Diagnostic Code 5271, throughout the rating period.

Diagnostic Code 5271, which outlines the rating criteria for limitation of ankle motion, states the Veteran's currently-assigned 10 percent rating is assigned based on evidence of moderate limitation of motion, and requires evidence of marked limitation of motion for the assignment of the next highest (and maximum) rating of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The normal range of ankle motion is defined as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71 Plate II (2014).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Other rating criteria for ankle impairments, as outlined in Diagnostic Codes 5270, 5272, 5273, 5274, assign ratings based on evidence of ankle ankylosis; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; and astragalectomy, respectively. 

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).

The evidence of record fails to reflect a basis for awarding a rating higher than the Veteran's currently-assigned 10 percent rating.  The Veteran demonstrated "good" range of motion when receiving VA treatment in April 2008 and full range of motion when receiving treatment in December 2008.  On VA examinations performed in 2009 and 2013, the Veteran demonstrated range of dorsiflexion from zero to 20 degrees.  (The Board finds that the 2010 VA examination finding that the Veteran demonstrated dorsiflexion to zero degrees is a typographical error, given the inconsistency between such limitation and motion and the VA examiner's characterization that the Veteran's left ankle disability had remained stable for many years and that while the Veteran reported significant pain and orthopedic impairments, objective findings did not support his complaints.  Thus, this errant finding will not be considered by the Board.)  Further, the Veteran demonstrated plantar flexion from zero to 30 degrees, as recorded during 2009 and 2010 VA examinations, and from zero to 20 degrees during the 2013 VA examination.  The Board finds that these ranges of motion are properly encompassed as by his currently-assigned 10 percent rating, which has been assigned based on evidence of moderate limitation of motion.  Significantly, the Veteran's ranges of motion have remained largely consistent throughout the appeal, and in 2009, the VA examiner stated that the Veteran's left ankle impairment produced a minimal disability.

As to whether the record provides a basis for awarding an increased rating based on functional loss, the Board acknowledges that in 2013, the VA examiner noted that the Veteran's left ankle functional loss was manifested by less movement than normal, weakened movement, pain on movement, and disturbance in locomotion, and that the Veteran reported experiencing pain on repetitive range of motion testing.  However, no objective evidence of additional limitation of motion has been elicited on repetitive range of motion testing performed during this appeal period.  See Mitchell, 25 Vet. App. at 32.  Furthermore, given that the Veteran's recorded ranges of motion, which demonstrate that the Veteran has demonstrated dorsiflexion and plantar flexion to at least 20 degrees, the Board concludes that even considering the evidence that repetitive use elicits less movement than normal, weakened movement, pain on movement, and disturbance of locomotion, the Veteran's overall functional impairment does not warrant the assignment of an increased rating.  

Furthermore, given the lack of clinical findings of left ankle ankylosis; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; and astragalectomy, an increased rating may not be awarded pursuant to Diagnostic Codes 5270, 5272, 5273, 5274, respectively.

Thus, a clinical basis for awarding a disability rating in excess of 10 percent for the Veteran's left ankle disability has not been presented, nor is there any lay evidence of record that would warrant the assignment of an increased rating.  The Veteran is competent to report his left ankle symptomatology, and his reports are assumed to be credible, as there is no evidence of record to indicate otherwise.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Board does not doubt the veracity of his reports of experiencing significant ankle pain; however, as noted by VA examiners, the evidence suggests that the Veteran has a low pain threshold or other diffuse pain disorder, as his reported impairments are not supported by objective findings.  Thus, while the Veteran has reported experiencing ankle pain and limitation of motion, the Board concludes that these reported symptoms do not provide a basis for awarding an increased rating, as this symptomatology is contemplated by his currently assigned disability rating.  In other words, the Board finds that the results of objective range of motion testing are more probative than the Veteran's subjective reports of limitation to range of motion.

In sum, the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for a service-connected left ankle disability; there is no doubt to be resolved; and an increased schedular evaluation is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

With regard to whether referral for an extraschedular evaluation is warranted for the Veteran's left ankle disability increased rating claim, the evidence shows that the Veteran's service-connected left ankle disability results in pain and limitation of motion; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms, and the Veteran has not reported symptoms not contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left ankle disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  

Moreover, as the Veteran is currently in receipt of a total disability rating based on individual unemployability, the Board need not address whether such a claim has been raised as part and parcel of the increased rating claim on appeal.  

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

With regard to the Veteran's claims seeking service connection for bilateral shoulder disabilities, a February 2009 VA examination revealed minimal shoulder disability with degenerative joint disease on the left and sprain on the right.  The Veteran's service treatment records do not reflect any in-service treatment or reference to a shoulder impairment, and the Veteran himself has not asserted that he experienced a shoulder impairment during service.  Moreover, the Veteran has not asserted, and his VA treatment records do not suggest, that he developed his bilateral shoulder disabilities soon after service.  Rather, during the February 2009 VA orthopedic examination, the Veteran reported the onset of his shoulder disabilities two years prior to the time of the examination; thus, he related the onset of his shoulder disabilities in approximately 2007, more than twenty years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

Given the lack of any lay or medical evidence suggesting a link between the Veteran's current bilateral shoulder disabilities and service, a VA medical opinion is not warranted, and there is no basis for establishing a connection between these disabilities and service.  

Thus, the preponderance of evidence is against the claims for service connection for bilateral shoulder disabilities; there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

An initial rating higher than 10 percent for a left ankle disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.


REMAND

The Board finds it necessary to remand the claims remaining on appeal for additional development.

With regard to the Veteran's claim seeking an initial increased rating for his service-connected hemorrhoids, the Veteran reports undergoing related surgery at a VA medical facility in 2009; however, the surgical report is not of record.  Therefore, efforts to obtain any related relevant outstanding records must be made.

With regard to the Veteran's claims seeking service connection for a low back disability, diagnosed as lumbar degenerative disc disease, the VA medical opinions of record are insufficient to decide the claim.  The April 2009 VA medical opinion concludes that the Veteran's service treatment records failed to establish the Veteran developed a chronic back disability in service, but fails to provide any supporting rationale for this conclusion.  The July 2010 VA medical opinion is also insufficient, as it is based on an inaccurate factual premise.  Specifically, the 2010 VA examiner stated that the Veteran experienced one episode of back pain during service, whereas his service treatment records document three such episodes.  Accordingly, a new VA medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's claims seeking service connection for bilateral knee disabilities, the Veteran asserts that his bilateral knee disabilities are secondary to or aggravated by his service-connected left ankle disability.  However, the VA medical opinion rendered in March 2010 addressing a theory of secondary service connection failed to consider a theory of aggravation.  Thus, the medical opinion is not entirely sufficient, and a new medical opinion must be obtained.  See id.

With regard to the Veteran's claim seeking service connection for a gastrointestinal disorder, diagnosed as eosinophilic gastroenteritis, the VA medical opinion addressing the etiology of this disability is also insufficient.  Specifically, the VA examiner who provided an opinion in April 2009 concluded that the Veteran's gastrointestinal disorder is unrelated to service, but failed to provide any supporting rationale for this conclusion.  Accordingly, an adequate medical opinion must be obtained.  See id.   

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the VA records related to Veteran's hemorrhoidal reduction surgery, reportedly performed in 2009, as well as any VA treatment records created since June 2014.

2. Thereafter, obtain a medical opinion addressing the etiology of the Veteran's low back disability by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed low back disability is related to his active service.

The examiner is to consider and comment on the clinical significance of the Veteran's three documented episodes of treatment for a back impairment in 1978, 1979, and 1984.

The examination report must include a complete rationale for all opinions expressed.  

3.  Obtain a medical opinion addressing the etiology of the Veteran's bilateral knee disabilities by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral knee disabilities are directly related to his active service or secondary to or aggravated by his service-connected left ankle disability.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

4.  Obtain a medical opinion addressing the etiology of the Veteran's gastrointestinal disorder by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed gastrointestinal disorder is directly related to his active service.

The examiner is to consider and comment on the clinical significance of the Veteran's documented treatment for gastrointestinal complaints during service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the claims seeking an increased rating for hemorrhoids and service connection for low back, bilateral knee, and a gastrointestinal disorder.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


